DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
 
Status of the Claims
3.	This action is in response to the request for continued examination filed 19 February 2021, which entered the after-final papers filed 7 January 2021, in which claims 1-3, 8-9, and 11-14 were amended, claims 10 and 15-20 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	Because the amendments to claims 8-9 and 11-14 include dependency upon claim 1, claims 8-9 and 11-14 are rejoined.
Previous rejections not reiterated below are withdrawn in view of the amendments.  

Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-9 and 11-14 are under prosecution.
This Office Action includes new rejections necessitated by the amendments.

Information Disclosure Statement
4.	The information disclosure statement filed 19 February 2021 is acknowledged and entered.

Interview Summary
5.	It is noted that Applicant has provided no interview summary for the interview conducted on 15 January 2021.  The interview record is therefore incomplete.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al (U.S. Patent No 6,40,338 B1, issued 11 June 2002), Nerenberg et al (U.S. Patent Application Publication No. US 2001/0014449 A1, published 16 August 2001), Grisham et al (U.S. Patent Application Publication No. US 2016/0047735 A1, published 18 February 2016) and Astier et al (U.S. Patent Application Publication No. US 2016/0320389 A1, published 3 November 2016).
	Regarding claim 1, Knapp et al teach methods comprising providing a nucleic acid segment , in the form of DNA (Abstract), hybridized to a probe, wherein the segment (i.e., sample) comprises mismatches, in the form of single nucleotide polymorphisms, which are cleaved, followed by size based separation of the cleaved (i.e., digested) portions, which have the added advantage of using a sample of manageable complexity  (column 48, line 35-column 49, line 20).  Thus, Knapp et al teach the known techniques discussed above.
	Knapp et al do not teach the mismatches are at the ends of the probe.
	However, Nerenberg et al teach methods comprising the binding of probes to target nucleic acids, in the form of DNA (paragraph 0006), wherein there are mismatches (i.e., SNPs) at both ends of the probes, which has the added advantage of increasing sensitivity (paragraph 0036).  Thus, Nerenberg et al teach the known techniques discussed above.
	While Nerenberg et al teach separating fragments (e.g., paragraph 0007), and while Knapp et al teach size based separation of the digested hybridized complexes ((column 48, line 35-column 49, line 20), neither Knapp et al nor Nerenberg et al teach the size based separation uses a nanoscale deterministic lateral displacement array.
	However, Grisham et al teach methods comprising adding a molecular probe, in the form of a binding agent, to target particles (paragraph 0083), wherein the particle is a nucleic acid (paragraphs 0074 and 0098), and wherein the sample comprising the particles is a fluid (paragraph 0049).  The binding agent is bound to the target nucleic acid (i.e., particle; paragraph 0086), and the nucleic acids are subjected to a deterministic lateral displacement array (i.e., DLD or bump array; paragraphs 0511 and 0152), which separates the nucleic acids based on their sizes (paragraph 0297).  Grisham et al also teach the methods have the added advantage being useful in clinical diagnostics related to multiple disease areas (Abstract).  Thus, Grisham et al teach the known techniques discussed above. 
	While Grisham et al teach the obstacles of the array are on the nanometer scale (paragraph 0216), Grisham et al do not explicitly teach the arrays is a nanoscale deterministic lateral displacement array.
	However, Astier et al teach methods comprising the separation of nucleic acids using a nanoscale deterministic lateral displacement array (paragraph 0093).  Astier et al also teach separation of double-stranded fragments by length (paragraph 0082) as well the sorting of nucleic acids by size (paragraph 0093).  Thus, it is obvious that a nucleic acid made larger by binding to a probe (i.e., is double stranded, or is otherwise conjugated to a probe molecule) could be separated from a smaller, unbound molecule.  Astier et al also teach tracking of the particles in the array (paragraph 0086), as well as observation of displacement (paragraph 0086), and that the methods have the added advantage of utilizing manufacturable processes to produce uniform gap sizes for separation of DNA (paragraph 0096).  Thus, Astier et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Knapp et al, Nerenberg et al, Grisham et al and Astier et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
Using a sample of manageable complexity as explicitly taught by Knapp et al (column 48, line 35-column 49, line 20); 
Increased sensitivity as explicitly taught by Nerenberg et al (paragraph 0036);
Being useful in clinical diagnostics related to multiple disease areas as explicitly taught by Grisham et al (Abstract); and 
Utilizing manufacturable processes to produce uniform gap sizes for separation of DNA as explicitly taught by Astier et al (paragraph 0096).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Knapp et al, Nerenberg et al, Grisham et al, and Astier et al could have been combined with predictable results because the known techniques predictably result in steps and structures useful for separating and detecting nucleic acids.
Regarding claims 4-5, the method of claim 1 is discussed above.  
Grisham et al also teach observation (i.e., tracking) of the particles under flow within the array device (paragraph 0248).  Astier et al also teach tracking of the particles in the array (paragraph 0086), as well as observation of displacement (paragraph 0086).
Grisham et al teach the probe comprises a fluorescent tag, in the form of a fluorophore (i.e. claim 5; paragraph 0005), and that imaging of the fluorescence in the array is detected (e.g., paragraphs 0034, 0272, and 0507).  Astier et al also teach imaging DNA in the array (e.g., paragraph 0029) using a sensor, in the form of a fluorescence microscope (e.g., paragraph 0049; see also paragraph 0091).  Thus, it would have been obvious to detect the location of the DNA in the array using the fluorescence microscope as a sensor.
Grisham et al further teach nucleic acids, which are defined by Grisham et al as particles (paragraph 0074), of a certain size are induced to flow to one side of a fluid stream such that particles (i.e., nucleic acids) above or below that size are not displaced at all (paragraph 0234) or in an opposite direction (paragraph 0232); thus, the desired particle size follows a different flow path than particles outside the desired size range
It is therefore obvious that a nucleic acid made smaller by cleavage could be separated from a larger, uncleaved molecule, that the separation is based on flow path of the two different molecules, and that it would be obvious to track the displacement and determine if the SNPs are present based on the tracked flow paths of the species present.
Regarding claim 6, the method of claim 1 is discussed above.  Knapp et al teach the cleaving agent is an enzyme, in the form of a nuclease (column 48, line 35-column 49, line 20).  
Regarding claim 8, the method of claim 1 is discussed above.  It is noted that the claim does not require the second molecular probe to have a different sequence than that of the (first) molecular prove of claim 1.  Knapp et al teach performing the same screen multiple times on the same sample, and to split the sample into multiple separate channels (column 43).  Grisham et al teach mirrored arrays of obstacles (i.e., microposts; paragraph 0397), as well as separate arrays (i.e., of the microposts; paragraph 0317-0318 and Figures 39-40). Thus, it would have been obvious to split the same sample nucleic acid sequence into two different channels  and subject the two portions of the split sample to the same screening process.  Thus, the same segment is screened with a the molecular probe in the first channel and the same probe (i.e., a second molecule of the same probe) is used in the same screen in the second channel, wherein both samples are then subjected to their respective nano-dld arrays in their respective separate channels to detect the polymorphisms.
Regarding claim 9, the method of claim 8 is discussed above.  Because the molecular probe (i.e., in the first channel) and the second molecular probe (i.e., in the second channel) are the same probe because the same screen is being performed on the split the sample in the multiple separate channels (column 43).  Thus, the portion bound by second probe overlaps the portion bound by the first probe because the probes have the same sequence and bind the same regions of the target.

9.	Claims 2-3, 6-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al (U.S. Patent No 6,40,338 B1, issued 11 June 2002), Nerenberg et al (U.S. Patent Application Publication No. US 2001/0014449 A1, published 16 August 2001), Grisham et al (U.S. Patent Application Publication No. US 2016/0047735 A1, published 18 February 2016) and Astier et al (U.S. Patent Application Publication No. US 2016/0320389 A1, published 3 November 2016) as applied to claims 1 and 9 above, and further in view of Bray et al (U.S. Patent Application Publication No. US 2017/0035734 A1, published 9 February 2017).
Regarding claims 2-3, 6-7, and 11-14, the methods of claims 1 and 9 are discussed above in Section 8.
Grisham et al teach nucleic acids are subjected to a deterministic lateral displacement array (i.e., DLD or bump array; paragraphs 0511 and 0152), which separates the nucleic acids based on their sizes (paragraph 0297), that bumping is a function of the design of the posts in the array, and that the array is constructed to prohibit smaller molecules from being bumped (paragraph 0065).  Grisham et al also teach zig-zag paths of smaller particles (i.e., nucleic acids) in an array (i.e., claim 12; paragraph 0272).   In addition, Astier et al teach the sorting of nucleic acids based on size (paragraph 0093) as well as zig-zag paths based on gap size (i.e., claim 12; paragraph 0084).
It is also noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  
Thus, it would have been obvious to separating the cleaved probe segment from uncleaved targets based on a bumped path, which requires routine optimization of the arrangement and size of the posts of the array (i.e., claims 2 and 11), and the two paths are different because they are in different channels (i.e., claim 11).  It is would also have been obvious that cleavage of a third mismatch would result in smaller fragments that would not be bumped (i.e. claims 3 and 12), and that the smaller probes (i.e., resulting from the cleavage of three mismatches) would travel in a zig-zag path based on the array sizing (i.e., claims 12-13).  Because the probes are the same, each probe has the third mismatch (as discussed below), but travel down different channels, and thus each probe travels down its own zigzag path in the different channels (i.e., claims 12-13).  
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Grisham et al also teach the probe comprises a fluorescent tag, in the form of a fluorophore (paragraph 0005); thus, it would have been obvious that both probes have a fluorescent  label (i.e., claim 14).
Neither Knapp et al, Nerenberg et al, Grisham et al, nor Astier et al teach a third mismatch (i.e., claims 3 and 12-13) or piperidine cleavage (i.e., claims 6-7 and 14).
However, Bray et al teach methods wherein piperidine is used to cleave mismatches (i.e., claims 6-7 and 14; paragraph 0090).  Because the cleavage occurs at the mismatches, the remainder of the probe remains intact between the ends (i.e., claims  2 and 11).  Bray et al also teach three common SNPs in the PAR4 gene (i.e., claims 3 and 12-13; paragraphs 0023 and 0163), and that the SNPs are related to platelet reactivity and are in strong linkage disequilibrium (paragraph 0163).  Thus, Bray et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method taught by Knapp et al, Nerenberg et al, Grisham et al, and Astier et al with the teachings of Bray et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing simultaneous identification of all three SNPs via mismatches between a probe and the PAR4 gene, thus identifying a gene related to platelet reactivity which is in strong linkage disequilibrium as explicitly taught by Bray et al (paragraph 0163).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bray et al could have been applied to the method of Knapp et al, Nerenberg et al, Grisham et al, and Astier et al with predictable results because the known techniques of Bray et al predictably result in a reliable procedure for identifying important polymorphisms related to platelet activity.






10.	Claims 2,  6-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al (U.S. Patent No 6,40,338 B1, issued 11 June 2002), Nerenberg et al (U.S. Patent Application Publication No. US 2001/0014449 A1, published 16 August 2001), Grisham et al (U.S. Patent Application Publication No. US 2016/0047735 A1, published 18 February 2016) and Astier et al (U.S. Patent Application Publication No. US 2016/0320389 A1, published 3 November 2016) as applied to claims 1 and 9 above, and further in view of Grompe et al (Proc. Nat. Aca. Sci. USA, vol. 86, pages 5888-5892, published August 1989).
It is noted that while claims 2, 6-7, 11, and 14 have been rejected as described above, the claims are also obvious using the interpretation outlined below. 
Regarding claims 2, 6-7, 11 and 14, the method of claim 1 is discussed above in Section 8.
Grisham et al teach nucleic acids are subjected to a deterministic lateral displacement array (i.e., DLD or bump array; paragraphs 0511 and 0152), which separates the nucleic acids based on their sizes (paragraph 0297), and that bumping is a function of the design of the posts in the array (paragraph 0065)   In addition, Astier et al teach the sorting of nucleic acids based on size (paragraph 0093).  
It is also reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Thus, it would have been obvious to separating the cleaved probe segment from uncleaved targets based on a bumped path, which requires routine optimization of the arrangement and size of the posts of the array (i.e., claims 2 and 11), and the two paths are different because they are in different channels (i.e., claim 11).  
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Grisham et al also teach the probe comprises a fluorescent tag, in the form of a fluorophore (paragraph 0005); thus, it would have been obvious that both probes have a fluorescent label (i.e., claim 14).
Neither Knapp et al, Nerenberg et al, Grisham et al, nor Astier et al teach piperidine cleavage (i.e., claims 6-7 and 14).
However, Grompe et al teach methods wherein piperidine is used to cleave mismatches (i.e., claims 6-7 and 14; page 5899 column 1, last paragraph).  Because the cleavage occurs at the mismatches, the remainder of the probe remains intact between the ends (i.e., claims 2 and 11).  Grompe et al also teach the methods have the added advantage of allowing identification of mismatches at any of the four bases (page 5888, column 2, first paragraph).  Thus, Grompe et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method taught by Knapp et al, Nerenberg et al, Grisham et al, and Astier et al with the teachings of Grompe et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing identification of mismatches at any of the four bases as explicitly taught by Grompe et al (page 5888, column 2, first paragraph).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Grompe et al could have been applied to the method of Knapp et al, Nerenberg et al, Grisham et al, and Astier et al with predictable results because the known techniques of Grompe et al predictably result in a reliable procedure for cleaving mismatches.

12.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al (U.S. Patent No 6,40,338 B1, issued 11 June 2002), Nerenberg et al (U.S. Patent Application Publication No. US 2001/0014449 A1, published 16 August 2001), Grisham et al (U.S. Patent Application Publication No. US 2016/0047735 A1, published 18 February 2016) and Astier et al (U.S. Patent Application Publication No. US 2016/0320389 A1, published 3 November 2016) as applied to claim 1 above, and further in view of Pfisterhammer (U.S. Patent Application Publication No. US 2004/0072247 A1, published 15 April 2004).	
It is noted that while claims 8-9 have been rejected as described above, the claim is also obvious using the interpretation outlined below. 
Regarding claims 8-9, the method of claim 1 is discussed above in Section 8.
Knapp et al teach performing a panel of desired (i.e., different) screens on the same sample, and to split the sample into multiple separate channels (column 43).  Grisham et al teach mirrored arrays of obstacles (i.e., microposts; paragraph 0397), as well as separate arrays (i.e., of the microposts; paragraph 0317-0318 and Figures 39-40). Thus, it would have been obvious to split the same sample having the nucleic acid sequence into two different channels  and subject the two portions of the split sample to the different (i.e., a panel of) screening processes. It would also have been obvious to screen the same segment is with the molecular probe in the first channel and a second different probe in the second channel, wherein both samples are then subjected to their respective nano-dld arrays in their respective separate channels to detect the polymorphisms.
While Nerenberg et al teach there are mismatches (i.e., SNPs) at both ends of the probes (paragraph 0036), neither Knapp et al, Nerenberg et al, Grisham et al, nor Astier et al explicitly teach the second molecular probe overlaps the first molecular probe (i.e., claim 9).
However, Pfisterhammer teaches methods comprising the use of two different probes for triallelic polymorphisms, wherein the mismatch is not limited to a single base but can be any of the four bases (paragraph 0055).  The triallelic polymorphisms are SNPs (paragraph 0045), and thus comprise mismatches.  The probes therefore overlap the same sequence (i.e., a target sequence minus the ends), and each have different bases at the mismatch (i.e., SNP) positions.  Pfisterhammer also teaches cleavage at the mismatch (i.e., polymorphism; Abstract), and that the methods have the added advantage of providing a low cost method of characterizing individual animals (paragraph 0010).  Thus, Pfisterhammer teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method taught by Knapp et al, Nerenberg et al, Grisham et al, and Astier et al with the teachings of Pfisterhammer.  The combination would result in two probes with different mismatches at both ends of both probes.  Thus, both probes bind the same overlapping nucleic acid sequence (i.e., claim 9), in the form of the target sequence minus the mismatched ends.  Both probes screen for SNPs (via the mismatches) in the same positions on the same target nucleic acid sequence (i.e., claim 8), but are analyzed in the different nano-dld arrays in their respective different channels (i.e., claim 8), thus arriving at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing a low cost method of characterizing individual animals as explicitly taught by Pfisterhammer (paragraph 0010).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Pfisterhammer could have been applied to the method of Knapp et al, Nerenberg et al, Grisham et al, and Astier et al with predictable results because the known techniques of Pfisterhammer predictably result in reliable probes for detecting SNPs.

13.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al (U.S. Patent No 6,40,338 B1, issued 11 June 2002), Nerenberg et al (U.S. Patent Application Publication No. US 2001/0014449 A1, published 16 August 2001), Grisham et al (U.S. Patent Application Publication No. US 2016/0047735 A1, published 18 February 2016), Astier et al (U.S. Patent Application Publication No. US 2016/0320389 A1, published 3 November 2016), and  Pfisterhammer (U.S. Patent Application Publication No. US 2004/0072247 A1, published 15 April 2004) as applied to claim 9 above, and further in view of Bray et al (U.S. Patent Application Publication No. US 2017/0035734 A1, published 9 February 2017).
It is noted that while claims 11-14 have been rejected as described above, the claims are also obvious using the interpretation outlined below. 
Regarding claims 11-14, the methods of claim 9 is discussed above in Section 12.
Grisham et al teach nucleic acids are subjected to a deterministic lateral displacement array (i.e., DLD or bump array; paragraphs 0511 and 0152), which separates the nucleic acids based on their sizes (paragraph 0297), that bumping is a function of the design of the posts in the array, and that the array is constructed to prohibit smaller molecules from being bumped (paragraph 0065).  Grisham et al also teach zig-zag paths of smaller particles (i.e., nucleic acids) in an array (i.e., claim 12; paragraph 0272).   In addition, Astier et al teach the sorting of nucleic acids based on size (paragraph 0093) as well as zig-zag paths bases on gap size (i.e., claim 12; paragraph 0084).
It is also reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Thus, it would have been obvious to separating the cleaved probe segment from uncleaved targets based on a bumped path, which requires routine optimization of the arrangement and size of the posts of the array (i.e., claim 11), and the two paths are different because they are in different channels (i.e., claim 11).  It is would also have been obvious that cleavage of a third mismatch would result in smaller fragments that would not be bumped (i.e. claim 12), and that the smaller probes (i.e., resulting from the cleavage of three mismatches, as discussed below) would travel in a zig-zag path based on the array sizing (i.e., claims 12-13).  Because the probes travel down different channels, each probe travels down its own zigzag path in the different channels (i.e., claims 12-13).  
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Grisham et al also teach the probe comprises a fluorescent tag, in the form of a fluorophore (paragraph 0005); thus, it would have been obvious that both probes have a fluorescent label (i.e., claim 14).
Neither Knapp et al, Nerenberg et al, Grisham et al, Astier et al, nor Pfisterhammer teach a third mismatch (i.e., claims 12-13) or piperidine cleavage (i.e., claim 14).
However, Bray et al teach methods wherein piperidine is used to cleave mismatches (i.e., claim 14; paragraph 0090).  Because the cleavage occurs at the mismatches, the remainder of the probe remains intact between the ends (i.e., claim 11).  Bray et al also teach three common SNPs in the PAR4 gene (i.e., claims 12-13; paragraphs 0023 and 0163), and that the SNPs are related to platelet reactivity and are in strong linkage disequilibrium (paragraph 0163).  Thus, Bray et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method taught by Knapp et al, Nerenberg et al, Grisham et al, Astier et al, and Pfisterhammer with the teachings of Bray et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing simultaneous identification of all three SNPs via mismatches between a probe and the PAR4 gene, thus identifying a gene related to platelet reactivity which is in strong linkage disequilibrium as explicitly taught by Bray et al (paragraph 0163).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bray et al could have been applied to the method of Knapp et al, Nerenberg et al, Grisham et al, Astier et al, and Pfisterhammer with predictable results because the known techniques of Bray et al predictably result in a reliable procedure for identifying important polymorphisms related to platelet activity.

14.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al (U.S. Patent No 6,40,338 B1, issued 11 June 2002), Nerenberg et al (U.S. Patent Application Publication No. US 2001/0014449 A1, published 16 August 2001), Grisham et al (U.S. Patent Application Publication No. US 2016/0047735 A1, published 18 February 2016), Astier et al (U.S. Patent Application Publication No. US 2016/0320389 A1, published 3 November 2016), and  Pfisterhammer (U.S. Patent Application Publication No. US 2004/0072247 A1, published 15 April 2004) as applied to claim 9 above, and further in view of Grompe et al (Proc. Nat. Aca. Sci. USA, vol. 86, pages 5888-5892, published August 1989).
It is noted that while claims 11 and 14 have been rejected as described above, the claims are also obvious using the interpretation outlined below. 
Regarding claims 11 and 14, the method of claim 9 is discussed above in Section 12.
Grisham et al teach nucleic acids are subjected to a deterministic lateral displacement array (i.e., DLD or bump array; paragraphs 0511 and 0152), which separates the nucleic acids based on their sizes (paragraph 0297), and that bumping is a function of the design of the posts in the array (paragraph 0065)   In addition, Astier et al teach the sorting of nucleic acids based on size (paragraph 0093).  
It is also reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Thus, it would have been obvious to separating the cleaved probe segment from uncleaved targets based on a bumped path, which requires routine optimization of the arrangement and size of the posts of the array (i.e., claims 11), and the two paths are different because they are in different channels (i.e., claim 11).  
Applicant again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Grisham et al also teach the probe comprises a fluorescent tag, in the form of a fluorophore (paragraph 0005); thus, it would have been obvious that both probes have a fluorescent  label (i.e., claim 14).
Neither Knapp et al, Nerenberg et al, Grisham et al, Astier et al, nor Pfisterhammer teach piperidine cleavage (i.e., claim 14).
However, Grompe et al teach methods wherein piperidine is used to cleave mismatches (i.e., claim 14; page 5899 column 1, last paragraph).  Because the cleavage occurs at the mismatches, the remainder of the probe remains intact between the ends (i.e., claim 11).  Grompe et al also teach the methods have the added advantage of allowing identification of mismatches at any of the four bases (page 5888, column 2, first paragraph).  Thus, Grompe et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method taught by Knapp et al, Nerenberg et al, Grisham et al, Astier et al, and Pfisterhammer with the teachings of Grompe et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing identification of mismatches at any of the four bases as explicitly taught by Grompe et al (page 5888, column 2, first paragraph).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Grompe et al could have been applied to the method of Knapp et al, Nerenberg et al, Grisham et al, Astier et al, and Pfisterhammer with predictable results because the known techniques of Grompe et al predictably result in a reliable procedure for cleaving mismatches
Response to Arguments
15.	Applicant’s arguments have been considered but are moot in view of the new rejections necessitated by the amendments.
Conclusion
16.	No claim is allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634